DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6, 11, 12, 14, 17, 19, 23-26, 28, 29, 31, 32, 34 and 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: the presentation application executing in the screen mode on a first display device of the array of display devices is configured to generate and output, based upon the relative position, the orientation, and the size of the first display device, a first partition of the content without requiring any partition instruction from the presentation server.
Griffin discloses connecting a plurality of devices and displaying an image based on the display placement, positioning and size of the video-wall ([0022, 0029, 0051-0052], See Fig. 7), but fails to disclose displaying the first partition of content without requiring any partition instructions from the presentation server. Kim discloses a devices with selectable options for applications on a main or subsidiary device ([0050-0051]), but fails to disclose displaying the first partition of content without requiring any partition instructions from the presentation server. Curry discloses session identifiers ([0059]), 

As per claim 11, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: generating and outputting, by a first display device of the array of display devices and without requiring any partition instruction from the presentation server, a partition of the content is commensurate with an orientation and the size of the first display device.
Griffin discloses connecting a plurality of devices and displaying an image based on the display placement, positioning and size of the video-wall ([0022, 0029, 0051-0052], See Fig. 7), but fails to disclose displaying the partition of content without requiring any partition instructions from the presentation server. Kim discloses a devices with selectable options for applications on a main or subsidiary device ([0050-0051]), but fails to disclose displaying the partition of content without requiring any partition instructions from the presentation server. Curry discloses session identifiers ([0059]), but fails to disclose displaying the partition of content without requiring any partition instructions from the presentation server. Fei discloses incorporating the display size in the QR code ([0056]), but fails to disclose displaying the partition of content without requiring any partition instructions from the presentation server.

 a first display device of the plurality of display devices is configured to generate and output a first partition of the content based upon a relative position, an orientation, and a size of the first display device and without requiring any partition instruction from the presentation server.
Griffin discloses connecting a plurality of devices and displaying an image based on the display placement, positioning and size of the video-wall ([0022, 0029, 0051-0052], See Fig. 7), but fails to disclose displaying the partition of content without requiring any partition instructions from the presentation server. Kim discloses a devices with selectable options for applications on a main or subsidiary device ([0050-0051]), but fails to disclose displaying the partition of content without requiring any partition instructions from the presentation server. Curry discloses session identifiers ([0059]), but fails to disclose displaying the partition of content without requiring any partition instructions from the presentation server. Fei discloses incorporating the display size in the QR code ([0056]), but fails to disclose displaying the partition of content without requiring any partition instructions from the presentation server.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856. The examiner can normally be reached Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW LEE/Examiner, Art Unit 2624      
                                                                                                                                                                                                  /KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624